Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephonic interviews, dated 06/07/2021 with Applicant Attorney Mr. Raymond W. Zenkert. An e-mail with proposed amendment was received from Mr. Raymond W. Zenkert on 06/08/2021 (attachment enclosed).
The claims have been amended as (Underline shows what is amended and strikethrough shows what is deleted): 
1. A data collection and processing system, comprising:
a plurality of variable groups of industrial sensor inputs, each of the plurality of variable groups of industrial sensor inputs operationally coupled to an industrial environment; [[and]]
a multiplexer comprising a plurality of sensor channels, wherein each of the plurality of sensor channels is communicatively coupled to at least one of the plurality of variable groups of sensor inputs; and
at least one data management feature comprising a controller configured to perform intelligent management of data collection frequency bands obtained by at least one of the plurality of variable groups of industrial sensor inputs;
[AltContent: rect]wherein:
 		the multiplexer is configured to receive long blocks of high-sampling rate data from the plurality of variable groups of industrial sensor inputs; and
the controller is further configured to interactively calculate, based at least in part on the data collection frequency bands, at least one of bearing analysis or torsional vibration analysis for a component of the industrial environment.


2. The data collection and processing system of claim 1, wherein the at least one data management feature further comprises at least one of
a plurality of routes communicatively coupling the plurality of variable groups of  industrial sensor inputs to the plurality of sensor channels, wherein the multiplexer is configured to use hierarchical templates to perform at least one of creating or adjusting one of the plurality of routes]]or
a controller comprising a neural net expert system, wherein the neural net expert system is configured to perform intelligent management of data collection frequency bands obtained by at least one of the plurality of variable groups of industrial sensor inputs.
11. A data collection and processing system, comprising:
a multiplexer for collecting data having variable groups of industrial sensor inputs operationally coupled to an industrial environment, and having use of a database hierarchy in sensor data analysis; and
[AltContent: rect]an expert system configured to implement a graphical user interface (GUI) to interactively define intelligent data collection bands for the industrial environment;
wherein the expert system is further configured to implement the GUI to interactively calculate, based at least in part on the intelligent data collection bands, at least one of bearing analysis or torsional vibration analysis for a component of the industrial environment.
12. (Cancelled).
13. The data collection and processing system of claim [[12]]11, wherein the at least one of bearing analysis or torsional vibration analysis further comprises utilizing transitory signal analysis for at least one signal provided by the variable groups of industrial sensor inputs.

14. The data collection and processing system of claim [[12]]11, wherein the at least one of bearing analysis or torsional vibration analysis further comprises integrating at least one analog analysis method and at least one digital analysis method.

15. The data collection and processing system of claim [[12]]11, wherein the at least one of bearing analysis or torsional vibration analysis further comprises diagnosing at least one component of the industrial environment.

16. (Currently Amended) A method of data collection and processing, the method comprising: collecting data, using a multiplexer having variable groups of industrial sensor inputs
operationally coupled to an industrial environment;
using a database hierarchy in sensor data analysis; [[and]]
implementing a graphical user interface (GUI) to interactively define intelligent data collection bands for the industrial environment; and
interactively calculating, based at least in part on the intelligent data collection bands, at least one of bearing analysis or torsional vibration analysis for a component of the industrial environment.
17. (Cancelled).
18.  The method of data collection and processing of claim [[17]]16, wherein the at least one of bearing analysis or torsional vibration analysis further comprises utilizing 
19.  The method of data collection and processing of claim [[17]]16, wherein the at least one of bearing analysis or torsional vibration analysis further comprises integrating at least one analog analysis method and at least one digital analysis method.

20.  The method of data collection and processing of claim [[17]]16, wherein the at least one of bearing analysis or torsional vibration analysis further comprises diagnosing at least one component of the industrial environment.



Allowable Subject Matter
The claims 1-11, 13-16 and 18-20 are allowed.  Specifically, the independent Claims 1, 11 and 16 are allowed over the prior art. The dependent Claims are also allowed due to its dependencies to said independent Claims.

Reasons for allowance
Regarding prior art, Claims 1, 11 and 16. The prior arts fail (see PTO 892) to further teach or suggest a combination, specifically 
Claim 1:  “controller configured to perform intelligent management of data collection frequency bands obtained by at least one of the plurality of variable groups of industrial sensor inputs; wherein: 	the multiplexer is configured to receive long blocks of high-sampling rate data from the plurality of variable groups of industrial sensor inputs; and the controller is further configured to interactively calculate, based at least in part on 
Claim 11:  “the expert system is further configured to implement the GUI to interactively calculate, based at least in part on the intelligent data collection bands, at least one of bearing analysis or torsional vibration analysis for a component of the industrial environment”.
Claim 16:  “implementing a graphical user interface (GUI) to interactively define intelligent data collection bands for the industrial environment; and interactively calculating, based at least in part on the intelligent data collection bands, at least one of bearing analysis or torsional vibration analysis for a component of the industrial environment.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864